Citation Nr: 0701929	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increase disability evaluation for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from October 1951 to November 
1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
that denied an increased disability evaluation for the 
veteran's bilateral hearing loss disability.  The veteran's 
motion to advance his case on the Board's docket was granted 
in January 2007.  

The appeal was remanded by the Board in May 2004 for 
additional development and thereafter, the RO increased the 
evaluation for the veteran's bilateral hearing loss from 
noncompensable to 10 percent disabling, effective December 
27, 2004.  


FINDINGS OF FACT

The veteran's right ear has sensorineural hearing loss with a 
pure tone threshold average of 55 with a speech recognition 
score of 86 percent; and the left ear has a pure tone 
threshold average of 63 with a speech recognition score of 72 
percent. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, 
Tables VI, VIA, and VII (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his bilateral hearing 
loss warrants an increased rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The assignment of disability 
ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear pure tones at several 
frequencies, called the pure tone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination.  The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment.  Tables VI and VII are provided 
later in this decision for the veteran's convenience.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR



Several hearing examinations were ordered during the course 
of this appeal.  When examined by VA in May 2002, moderate to 
moderately severe sensorineural hearing loss from 1500 hertz 
to 4000 hertz was noted in the right ear, and mild to severe 
sensorineural hearing loss from 1000 hertz to 4000 hertz was 
noted in the left ear.  The puretone threshold average for 
the right ear was 53. The puretone threshold average for the 
left ear was 63.  Speech audiometry revealed speech 
recognition ability of 84 percent in the each ear.  

Upon examination by VA in December 2004, moderate to 
moderately severe sensorineural hearing loss from 1500 hertz 
to 4000 hertz was noted in the right ear, and mild to severe 
sensorineural hearing loss from 1500 hertz to 4000 hertz was 
noted in the left ear.  The puretone threshold average for 
the right ear was 55. The puretone threshold average for the 
left ear was 63.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and 72 
percent in the left ear.  

The question for this appeal is whether these findings 
warrant an evaluation greater than the 10 percent currently 
assigned for bilateral hearing loss.  The mechanical 
application of the above results from the May 2002 
examination compels a numeric designation of II in the right 
ear and III in the left ear under Table VI (38 C.F.R. § 
4.85), and such a designation requires the assignment of a 
noncompensable evaluation under Table VII.  

The findings of the December 2004 VA audiometric examination 
result in the numeric designation of II for the right ear and 
V for the left ear.  Based upon these results, the RO 
properly increased the veteran's evaluation to 10 percent as 
of the date of the examination.  The veteran is properly 
evaluated and these results do not merit an increase under 
Table VII.  

The veteran's contentions regarding his hearing deficiencies 
have been considered and there is no question that he 
honestly believes that he is entitled to a higher rating for 
his hearing loss; however, they can not be used as competent 
medical evidence to show that an increased rating is 
warranted under VA law.  As noted above, ratings for hearing 
loss are determined by the mechanical application of test 
results to the tables provided in this document.  The 
evidence does not demonstrate that the veteran has medical 
expertise in this arena.  The results of specific testing 
conducted by skilled individuals is more probative that the 
lay opinions of record.  The objective clinical findings fall 
directly within the criteria for a 10 percent evaluation.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Here, there can be no question 
as to whether hearing loss more nearly approximates the 
disability picture of the next higher rating and the appeal 
is denied.  See 38 C.F.R. § 4.7 (2006).  The evidence in this 
case is not in relative equipoise, and the claim for a higher 
rating is denied.
In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for higher 
disability ratings for his bilateral hearing loss.

Notice and Assistance

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letters dated in 
April 2002, May 2004, November 2004, March 2005, April 2005, 
the first of which was issued prior to the initial 
adjudication of the claim in September 2003.  The letters 
advised him of the duty to assist and the duty to notify.  He 
was told of the requirements to establish successful claims 
for an increased rating.  He was advised of his and VA's 
respective duties.  While these letters did not specifically 
request the veteran to provide "any evidence in his 
possession" that pertained to his claims, he should have 
known this was the case given the content of the notice 
provided.  For example, he was told that it was his 
responsibility to make sure that VA received all records not 
in the possession of the government.  

While the notice letters did not explain the assignment of 
disability ratings and effective dates, the rating decision 
which granted the increased rating specifically informed the 
veteran that the increased was based upon the first evidence 
of audio[metric] testing that resulted in an increased rating 
and that this was why the effective date was selected.  He 
was also informed in the rating decision and accompanying 
March 2005 letter that he had one year from the date of the 
letter to appeal the decision.  There is substantial 
compliance with  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Service 
medical records, VA treatment records and private medical 
records have been associated with the claims folder.  The 
claim was remanded to obtain medical records from Dr. J.L. 
Ortiz Matos.  These were obtained and have been reviewed, but 
they contain no evidence pertinent to the issue on appeal.  
The veteran has not identified any additional available 
evidence which is pertinent to the claims.  VA examinations 
have also been developed with regard to the hearing loss 
claim.  The Board therefore finds that VA has satisfied its 
duty to notify and assist.  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.  




		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals




 

